DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 April 2022 has been entered.
Claims 1-4, 7-15, 17, 18, 21-23, and 25-29 are currently under consideration.  The Office acknowledges the amendments to claim 1.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

	The first paragraph of the specification has been amended as follows, to indicate the outcome of several related applications:

[0001] This application is a continuation in part of, and claims priority to, U.S. Application Serial. No. 15/072,345 to Herrera et al., entitled Extended-Use Valved Urinary Catheter filed on March 16, 2016, now U.S. Patent No. 10,675,435, which is a continuation in part of and claims priority to PCT Application Serial No. PCT/US2016/014648 entitled Bladder Management Systems filed on January 23, 2016, which claims priority to U.S. Provisional Application Serial No. 62/141,520 filed April 1, 2015, U.S. Provisional Application Serial No. 62/231,854 filed July 16, 2015, U.S. Provisional Application Serial No. 62/275,671 filed January 6, 2016, and U.S. Provisional Application Serial No. 62/279,485, filed January 15,2016.  This application is also a continuation in part of, and claims priority to U.S. National Phase Application Serial No. 15/545,903 to Herrera et al., entitled Bladder Management System filed July 24, 2017, now abandoned, which claims priority to PCT Application Serial No. PCT/US2016/014648 filed January 23, 2016, which claims priority to U.S. Provisional Application Serial No. 62/107,203, filed January 23, 2015, U.S. Provisional Application Serial No. 62/141,520, filed April 4, 2015, U.S. Provisional Application Serial No. 62/231,854, filed July 16, 2015, U.S. Provisional Application Serial No. 62/275,671, filed January 6, 2016, and U.S. Provisional Application Serial No. 62/279,485, filed January 15, 2016.  This Application is also a continuation in part of, and claims priority to U.S. Application Serial No. 15/721,096 to Herrera et al. entitled Urinary Prosthesis Systems filed on September 29, 2017, now U.S. Patent No. 10,743,975, which is a divisional of, and claims priority to, U.S. Application Serial No. 15/419,948 (Now U.S. Patent No. 9,775,698) entitled Urinary Prosthesis Systems and filed on January 30, 2017, which is a Continuation in part of PCT Application Serial No. PCT/US2016/014648 filed on January 23, 2016, which claims priority to U.S. Provisional Application Serial No. 62/107,203, filed January 23, 2015.  Each of the foregoing applications is incorporated herein by reference.

Allowable Subject Matter
Claims 1-4, 7-15, 17, 18, 21-23, and 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance: as accurately argued by Applicant, the prior art cited in the previous Office action fails to teach a retainer portion that anchors the distal end in the bladder when the retainer portion is positioned inside of the bulbar urethra.  Ramos teaches a retainer portion that is positioned in the bladder, while Christopher teaches a retainer portion that is positioned in the prostatic urethra or the portion of the urethra connected to the bladder.  Further, none of the other prior art of record teaches or reasonably suggests a retainer portion that anchors the distal end of a catheter in the bladder when the retainer portion is positioned inside of the bulbar urethra, wherein the retainer portion includes the other recited aspects, and the catheter includes the recited tube elements and valve features.  Whalen et al. (U.S. Pub. No. 2003/0208183 A1) teaches a balloon retainer portion that anchors a catheter in the bladder when the balloon is positioned in the bulbar urethra, but fails to teach the other recited retainer portion features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791